Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the amendment filed 06/26/2019. Claims 1-14 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is a lack of antecedent basis for “the authoring and assembly” in independent claims 1 and 13.
It is not clear whether the “a metadata document” recited in claim 2 is the same as or different than the “a metadata document” recited in independent claim 1 upon which claim 2 depends. As a result, the metes and bound of the claim cannot be discerned.
It is not clear whether “text” recited in claims 5-7 is the same as or different than the “metadata document text
It is not clear whether “external media elements” recited in claims 8-10 and 12 is the same as or different than the “external media elements” recited in independent claim 1 upon which claims 8-10 and 12 depend. As a result, the metes and bound of the claims cannot be discerned.
Dependent claims 2-12 and 14 are rejected for their incorporation of the above through their respective dependencies
	In view of the above rejections under 35 USC § 112(b), the claims are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl et al. (US 20110173225 A1) (Stahl).
Re claims 1, 3-10, 13 and 14:
	[Claims 1 and 3-10]  Stahl discloses a method for automating the authoring and assembly of Adaptive Learning Modules ("ALM" aka an "output content module file"), ([Claim 3]) wherein the training system is a Learning Management System ("LMS") (abstract: a Learning Management System Portal (LMS Portal) to develop learning content, manage learning content, search learning content, distribute and publish, and sell learning content to users of the LMS Portal or third parties that may be associated with the LMS Portal. The LMS Portal may include a learning content management system (LCM System). The LCM System may enable multiple users and/or developers to create, store, aggregate or revise, manage, and publish, distribute, and sell learning content for use within the LMS Portal, and aggregate learning content that is available from other sources through the LMS Portal; ¶¶  30-32, 35, 44-46, 48-49, 60), the method comprising: creating external media elements accessible by reference; creating a metadata document having text and references to the external media elements, ([Claim 4]) wherein the external media elements are training elements (¶ 11: Based at least in part on the received query, a plurality of learning management systems may be searched. A list of learning content that is relevant to the query may be presented, wherein the list enables a user to link to each of the plurality of learning management systems in which a relevant learning content is located; ¶ 23: The LMS Portal may be further associated with a plurality of independent LCM system modules 128, operating within a plurality of LCM systems, at least some of which are operated independently of the LMS Portal, such as LCM system modules 128 that are operated by third party learning content providers… ; ¶ 50: Course material may include, but is not limited to, electronic course material, physical course material (e.g., lesson books), multimedia material (e.g., video lectures), or some other type of course or educational material; ¶ 51: The LMS Portal may include and/or be associated ; generating by a module assembler the ALM from the metadata document text and external media elements referenced in the metadata document, ([Claim 5]) wherein text includes training content, ([Claim 6]) wherein text includes quiz content, ([Claim 7]) wherein text includes data for placement of elements, ([Claim 8]) wherein external media elements include audio files, ([Claim 9]) wherein external media elements include image files, ([Claim 10]) wherein external media elements include at least one of audio; video; video overlay; text; images; interactive graphics; 3D graphics; augmented, virtual, or mixed reality; 360-degree imagery or video; numeric or other report data; computer-generated speech, digital signage content (¶ 11: The user may access and download a first item of learning content that is presented within the list. The user may access and download a second item of learning content that is presented within the list. The user may combine the first and second items of learning content to create an aggregated item of learning content, and store the aggregated item of learning content on a server that is associated with the learning management system portal; ¶ 32: Using the LCM System within the LMS Portal, and the authoring tools and techniques as described herein, the Professor may create a number of courses…; ¶ 51; , the ALM comprising assets and assembly rules (¶ 75: data integration techniques and methods may be used to apply rules, such as by a rules engine, in connection with creation, updating and maintenance of a data set, such as one stored or used in association with an LMS Portal. A rules engine may be applied to secondary change data, that is, data that comes from one or more data sources and that indicates that a change may be required in a data set or to inference data, that is, data derived by inferences from one or more data sets...Similarly, a rule might require multiple confirmations, such as requiring more than one data source or more than one inference before confirming a change to a data set (or creation of a new feature or attribute in the data set). Rules may require any fixed number of confirmations, whether by other data sets or by inferences derived from those data sets. Rules may also embody various processes or work flows, such as requiring a particular person or entity to approve a change of a given type or a change to a particular type of data); and using media player software ("MPS") to generate from the ALM assets and assembly rules, presentation materials usable in a training system (¶ 29: the LMS Portal may be accessed by a user 202 and interacted with using a digital client 204. A digital client 
	[Claims 13 and 14]  Stahl discloses a system for automating the authoring and assembly of Adaptive Learning Modules ("ALM" aka an "output content module file"), ([Claim 14]) wherein the training system is a Learning Management System ("LMS") (abstract: a Learning Management System Portal (LMS Portal) to develop learning content, manage learning content, search learning content, distribute and publish, and sell learning content to users of the LMS Portal or third parties that may be associated with the LMS Portal. The LMS Portal may include a learning content management system (LCM System). The LCM System may enable multiple users and/or developers to create, store, aggregate or revise, manage, and publish, distribute, and sell learning content for use within the LMS Portal, and aggregate learning content that is available from other sources through the LMS Portal; ¶¶  30-32, 35, 44-46, 48-49, 60),, the system comprising: a module assembler configured for receiving external media elements accessible by reference and a metadata document having text and references to the external media elements (¶ 11: Based at least in part on the received query, a plurality of learning management systems may be searched. A list of learning content that is relevant to the query may be presented, wherein the list enables a user to link to each of the plurality of learning management systems in which a relevant learning content is located; ¶ 25: content that is an audio , the module assembler being configured for generating the ALM from the metadata document text and external media elements referenced in the metadata document (¶ 11: The user may access and download a first item of learning content that is presented within the list. The user may access and download a second item of learning content that is presented within the list. The user may combine the first and second items of learning content to create an aggregated item of learning content, and store the aggregated item of learning content on a server that is associated with the learning management system portal; ¶ 32: Using the LCM System within the LMS Portal, and the authoring tools and techniques as described herein, the Professor may create a number of courses…; ¶ 52: the LCM within and/or associated with the LMS Portal may enable the creation of learning content in the form of a course. Course content may be created using tools, as described herein, for combining media (e.g., text, audio, video) obtained from a plurality of sources, including user -created content, intra-LMS Portal content, and extra-LMS Portal content…), the ALM comprising assets and assembly rules (¶ 75: data integration techniques and methods may be ; and media player software ("MPS") configured to generate from the ALM assets and assembly rules, presentation materials usable in a training system (¶ 29: the LMS Portal may be accessed by a user 202 and interacted with using a digital client 204. A digital client may include, but is not limited to, a personal computer 208, a laptop computer 210, a digital notebook 212, a PDA 214, a phone 218 (e.g., telephone, a cellular phone, a GSM phone, a smartphone), electronic book 220, audio player 224 (e.g., iPod, mp3 player, portable video device, portable TV, or some other type of digital client; figure 3 and associated text).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl, as applied to claim 1 above, in view of Westaway et al. (US 20110289150 A1) (Westaway).
Re claim 2:
	[Claim 2]  Stahl is silent on but Westaway teaches wherein creating a metadata document is performed by multiple contributory sources simultaneously (¶ 21: invention allows more than one user to simultaneously edit the file). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the simultaneous file editing feature of Westaway within the teachings of Stahl so as to predictably yield enhanced Learning Management System Portal (LMS Portal) that would allow users to simultaneously contribute to course development.
Re claim 11:
	[Claim 11]  Stahl is silent on but Westaway teaches wherein the presentation materials include PowerPoint slides (¶ 76: computer-program code loaded into working memory, as shown in FIG. 7, and may comprise any application known in the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl, as applied to claim 1 above.
Re claim 12:
	[Claim 12]  As shown above, Stahl teaches of metadata (at least: ¶¶ 31-32 and 44). However, Stahl is silent on wherein the metadata document includes a top level definition table, one or more content definition tables, and one or more quiz definition tables, each of which tables include a plurality of rows and a plurality of columns, the first row of each table being a header row defining a category of at least one of (1) data that will be stored and (2) external media elements that will be referenced. Nonetheless, the specific elements included in the metadata are deemed to be nonfunctional descriptive material. Data identifying tables are not functionally related to the process steps being performed. Each of the steps of the method would be performed regardless of the type of data being stored. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381,1385 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715